[Cite as State v. Bell, 2012-Ohio-5357.]



                                       IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                           MADISON COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :      CASE NO. CA2011-12-017

                                                  :              DECISION
  - vs -                                                         11/19/2012
                                                  :

ALEXANDER G. BELL,                                :

        Defendant-Appellant.                      :



            CRIMINAL APPEAL FROM MADISON COUNTY MUNICIPAL COURT
                       Case Nos. CRB 110616 & TRD 1107853



Gregory T. Merritt, Assistant Prosecuting Attorney, 23 West High Street, London, Ohio
43140, for plaintiff-appellee

J. Michael Murray, 8 East Main Street, West Jefferson, Ohio 43162, for defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Madison County Municipal Court, and upon a brief filed by appellant's counsel, oral argument

having been waived.

        {¶ 2} Counsel for defendant-appellant, Alexander G. Bell, has filed a brief with this
                                                                     Madison CA2011-12-017

court pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1)

indicates that a careful review of the record from the proceedings below fails to disclose any

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists one potential error "that might arguably support the appeal,"

Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the record independently

to determine whether the proceedings are free from prejudicial error and without infringement

of appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       S. POWELL, P.J., RINGLAND and HENDRICKSON, JJ., concur.